As filed with the Securities and Exchange Commission on September 10, 2015 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Bryn Mawr Bank Corporation (Exact Name of Registrant as Specified in Its Charter) Pennsylvania (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) 23-2434506 (IRS Employer Identification Number) 801 Lancaster Avenue Bryn Mawr, PA 19010 (610) 525-1700 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Geoffrey L. Halberstadt Corporate Secretary 801 Lancaster Avenue Bryn Mawr, PA 19010 (610) 581-4873 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of A gent for Service) Copies to: Lori Buchanan Goldman, Esq. General Counsel Bryn Mawr Bank Corporation 801 Lancaster Avenue Bryn Mawr, Pennsylvania 19010 Telephone: (610) 581-4952 Thomas L. Hanley, Esq. Christopher S. Connell, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600
